Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	
	Claims 67-71 are pending and under examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Clemens et al. 
Claims 67-69 are rejected under 35 U.S.C. 103 as being unpatentable over Clemens et al.(US20120164652; cited on pg. 2 of IDS filed 11 August 2021).
Prior to the effective filing date of the claimed invention, Clemens et al. teach kits comprising reagents for their methods(e.g. Entire Clemens reference and especially kits comprising reagents for implementing their methods as in para 0008-0009, pg. 2; The present invention provides systems, devices, methods, kits, and compositions for analysis of nucleic acid sequences using digital PCR (dPCR) as in para 0021,pg. 3). 
Furthermore, Clemens et al. teach systems for generating and manipulating droplets and containers for holding partitions (e.g. Entire Clemens reference and especially The present invention provides systems, devices, methods, kits, and compositions for analysis of nucleic acid sequences using digital PCR (dPCR) as in para 0021,pg. 3; para 0034-0036, pg. 5;containers for holding partitions as in para 0063, pg. 10). 
Clemens et al. also teach providing fluorescence reagents for DNA detection within partitions and transfer of  partitions to reaction vessels (e.g. Entire Clemens reference and especially para 0025-0026, pg. 3-4; para 0050-0054, pg. 7-8; para 0057, pg. 9).
Clemens et al. teach a sample volume is partitioned into 102 to 107 or more partitions , wherein partitions are volumes of a first fluid encapsulated by a second immiscible fluid , i.e. droplets, wherein the average volume per droplet is from 1fL to 100nL (e.g. para 0013-0014, pg. 2). 
 Clemens et al. do not expressly teach kits comprising a system comprising a droplet generating device, a microfluidic device, immiscible fluid , fluorescent dyes and containers.
However, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the kits of Clemens et al. to include reagents such as fluorescent dyes and immiscible fluid  and systems comprising a droplet generating device, a microfluidic device and containers as taught in other embodiments of Clemens  as a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of  the claimed kit.
	
Therefore, the combined teachings of Clemens et al. render obvious claims 67-69.

Hiddessen et al. 
Claims 67-69 are rejected under 35 U.S.C. 103 as being unpatentable over Hiddessen et al. (WO2013192351; cited on pg. 4 of IDS filed 11 August 2021).
Hiddessen et al. teach collections of reagents, such as immiscible carrier fluid and fluorescent dyes,  and systems for generating and manipulating droplets to implement their methods as well as containers, i.e. collection vessels(e.g. Entire Hiddessen reference and especially system overview as in para 0054-0090, pg. 12-23; Any of the systems described herein can comprise a droplet generating device which can comprise one or more droplet generators, a fluidic network of channels, a mixing module, a stabilization module, a sample preparation module, a collection module … as in para 0058,pg. 13; collection module comprising collection vessels as in para 0078,pg. 19; droplets in immiscible carrier fluid as in para 0080,pg. 19; para 00203-00204,pg. 58-59; reagents include fluorescent dyes as in para 00227-00229,pg. 69).
 Furthermore, Hiddessen et al. teach storage and shipping of their droplet populations comprising placing droplets in immiscible fluid in additional containers (e.g. para 00205-00207,pg. 59-60).
Hiddessen et al. do not expressly teach kits comprising a system comprising a droplet generating device, a microfluidic device, immiscible fluid , fluorescent dyes and containers.
However, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the collections of reagents  of Hiddessen et al. including fluorescent dyes and immiscible fluid to include systems comprising a droplet generating device, a microfluidic device and containers as taught in other embodiments of Hiddessen et al. as a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of  the claimed kit.
	
Therefore, the combined teachings of Hiddessen et al. render obvious claims 67-69.

Clemens et al. and Anderson et al.
Claim 70 is rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Clemens et al., as applied to claims 67-69 above, and further in view of Anderson et al. (US20130323732).
The combined teachings of Clemens et al. as applied above are incorporated in this rejection.
The combined teachings of Clemens et al. render obvious a kit comprising a droplet generating device, a microfluidic device, fluorescent dyes; immiscible fluid and containers.
 However, Clemens et al. do not expressly teach claim 70.
Like Clemens et al., Anderson et al. teach systems comprising droplets as reaction vessels and microfluidic devices (e.g. Entire Anderson reference and especially para 0153,pg. 10; para 0231, pg. 18; microfluidic devices as in para 0316-0331, pg. 25-28). 
Furthermore, Anderson et al. teach their microfluidic device systems comprise systems that facilitate cell counting (e.g. para 0078,pg. 4; para 0192, pg. 14-15; para 0343-0376, Example 1, pg. 29-30).
 Therefore, as both Clemens et al. and Anderson et al. teach reagents comprising  droplets and microfluidic systems, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the kits of Clemens et al. to include microfluidic systems comprising a cell counting device as taught by Anderson et al.  as a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of  the claimed kit.
Therefore, the combined teachings of Clemens et al. and Anderson et al. render obvious claim 70.
Clemens et al. and Weitz et al.
Claim 71 is rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Clemens et al., as applied to claims 67-69 above, and further in view of Weitz et al. (WO2014186440; filed 14 May 2014).
The combined teachings of Clemens et al. as applied above are incorporated in this rejection.
The combined teachings of Clemens et al. render obvious a kit comprising a droplet generating device, a microfluidic device, fluorescent dyes; immiscible fluid and containers.
 However, Clemens et al. do not expressly teach claim 71.
Like Clemens et al., Weitz et al. teach systems comprising droplets as reaction vessels and microfluidic devices (e.g. Entire Weitz reference and especially Abstract). 
Furthermore, Weitz et al. teach  fluidic systems comprising a first and second microfluidic channel which are connected by at least five side channels and wherein the cross sectional area of the first channel is at least 20 times greater than the smallest cross sectional area of the side channels(e.g. Entire Weitz reference and especially lines 12-18, pg. 2; claim 1).
Therefore, as both Clemens et al. and Weitz et al. teach reagents comprising  droplets and microfluidic systems, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the kits of Clemens et al. to include devices comprising  a first and second microfluidic channel which are connected by at least five side channels and wherein the cross sectional area of the first channel is at least 20 times greater than the smallest cross sectional area of the side channels as taught by Weitz et al.  as a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of  the claimed kit.
Therefore, the combined teachings of Clemens et al. and Weitz et al. render obvious claim 71.
Hiddessen et al. and Anderson et al.
Claim 70 is rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Hiddessen et al., as applied to claims 67-69 above, and further in view of Anderson et al. (US20130323732).
The combined teachings of Hiddessen et al. as applied above are incorporated in this rejection.
The combined teachings of Hiddessen et al. render obvious a kit comprising a droplet generating device, a microfluidic device, fluorescent dyes; immiscible fluid and containers.
 However, Hiddessen et al. do not expressly teach claim 70.
Like Hiddessen et al., Anderson et al. teach systems comprising droplets as reaction vessels and microfluidic devices (e.g. Entire Anderson reference and especially para 0153,pg. 10; para 0231, pg. 18; microfluidic devices as in para 0316-0331, pg. 25-28). 
Furthermore, Anderson et al. teach their microfluidic device systems comprise systems that facilitate cell counting (e.g. para 0078,pg. 4; para 0192, pg. 14-15; para 0343-0376, Example 1, pg. 29-30).
 Therefore, as both Hiddessen et al. and Anderson et al. teach reagents comprising  droplets and microfluidic systems, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the kits of Hiddessen et al. to include microfluidic systems comprising a cell counting device as taught by Anderson et al.  as a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of  the claimed kit.
Therefore, the combined teachings of Hiddessen et al. and Anderson et al. render obvious claim 70.
Hiddessen et al. and Weitz et al.
Claim 71 is rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Hiddessen et al., as applied to claims 67-69 above, and further in view of Weitz et al. (WO2014186440; filed 14 May 2014).
The combined teachings of Hiddessen et al.  as applied above are incorporated in this rejection.
The combined teachings of Hiddessen et al. render obvious a kit comprising a droplet generating device, a microfluidic device, fluorescent dyes; immiscible fluid and containers.
 However, Hiddessen et al. do not expressly teach claim 71.
Like Hiddessen et al., Weitz et al. teach systems comprising droplets as reaction vessels and microfluidic devices (e.g. Entire Weitz reference and especially Abstract). 
Furthermore, Weitz et al. teach  fluidic systems comprising a first and second microfluidic channel which are connected by at least five side channels and wherein the cross sectional area of the first channel is at least 20 times greater than the smallest cross sectional area of the side channels(e.g. Entire Weitz reference and especially lines 12-18, pg. 2; claim 1).
Therefore, as both Hiddessen et al. and Weitz et al. teach reagents comprising  droplets and microfluidic systems, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the kits of Hiddessen et al. to include devices comprising a first and second microfluidic channel which are connected by at least five side channels and wherein the cross sectional area of the first channel is at least 20 times greater than the smallest cross sectional area of the side channels as taught by Weitz et al.  as a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of  the claimed kit.
Therefore, the combined teachings of Hiddessen et al. and Weitz et al. render obvious claim 71.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

U.S. Patent No. 10,151,429
Claims 67-71 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,151,429 in view of Clemens et al.(US20120164652; cited on pg. 2 of IDS filed 11 August 2021); Hiddessen et al. (WO2013192351; cited on pg. 4 of IDS filed 11 August 2021) and Anderson et al. (US20130323732).
Claims 1-22 of U.S. Patent No. 10,151,429 teach a droplet-making device as required by instant claim 71 but do not expressly teach all the features of the claimed invention, such as a kit comprising fluorescent dyes and containers.
However, these features are known in the art. As noted in the current rejections, the combined teachings of both Clemens et al. and Hiddessen et al. render obvious the kit recited in instant claims 67-69. Furthermore, the additional teachings of Anderson et al. render obvious instant claim 70.
Therefore, as claims 1-22 of U.S. Patent No. 10,151,429, Clemens et al. ,Hiddessen et al. and Anderson et al. all disclose microfluidic systems, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the systems of claims 1-22 of U.S. Patent No. 10,151,429 and to include kits according to the teachings of  Clemens et al., Hiddessen et al. and Anderson et al. as discussed in the rejections above because a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded the predictable outcome of the claimed kit.
	Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHANA S KAUP whose telephone number is (571)272-6897.  The examiner can normally be reached on M-F 7-10 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAHANA S KAUP/Primary Examiner, Art Unit 1675